Citation Nr: 1828662	
Decision Date: 05/11/18    Archive Date: 05/18/18

DOCKET NO.  13-21 935A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for low back strain. 

2.  Entitlement to a compensable rating for hypertension.  

3.  Entitlement to a total rating based on individual unemployability due to service connected disabilities.  


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

N.Yeh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to January 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida.  

The Veteran originally requested a hearing before the Board.  However, he withdrew that request in writing in March 2014.  

The Board previously denied the increased rating claim for the Veteran's service connected back disability and dismissed the claim for TDIU.  However, pursuant to a Joint Motion for Remand, the United States Court of Appeals for Veterans Claims (Court) issued an Order dated February 2016, vacating in part and remanded for action consistent with the JMR.  The portion of the decision pertaining to the Veteran's hypertension was not disturbed, as the Board had simply remanded the issue at that time.  The Veteran subsequently perfected that issue to the Board.  

When the matter returned to the Board in April 2017, the Board found that claim for TDIU was properly raised by the Veteran, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board then assumed jurisdiction and remanded the issues on appeal for further development.  The matters are now back before the Board for appellate consideration.  


FINDINGS OF FACTS

1.  The Veteran's service connected low back disability is not shown to have caused limited flexion of 30 degrees or less or ankylosis of the spine; the evidence does not show that he has been prescribed bed rest for at least four weeks during any twelve month period on appeal.  

2.  The Veteran's hypertension has not been shown to result in diastolic pressure predominantly 100 or more, systolic pressure predominately 160 or more; and while the Veteran does take blood pressure medication, his diastolic pressure has not been shown to historically have been predominantly100 or more even before he was on medication.  

3.  The Veteran does not meet the schedular requirements for TDIU, nor does the evidence show that he is unable to obtain or maintain substantially gainful employment as a result of his service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a low back disability have not been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.59, 4.71a, Diagnostic Code 5237 (2017).  

2.  The criteria for a compensable rating of 10 percent for hypertension have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.31, 4.104, Diagnostic Code 7101 (2017).  

3.  The criteria for a TDIU rating have not been met.  38 U.S.C. §§ 1155, 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19, 4.25 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107;  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), Social Security Administration records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify before the Board, but he declined.  

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file).  Subsequent to the December 2017 VA examination, the Veteran's counsel asserted in a February 2018 letter, that not only that new the VA examination was inconsistent and unnecessary, the Board also violated the holdings of the Court that VA should not obtain another medical opinion in cases where the record is already fully developed and unrebutted.  See Mariano v. Prinicipi, 17 Vet. App. 305, 312 (2003).  However, the Court distinguished Mariano in Douglas v. Shinseki, 23 Vet. App. 19 (2009).  In Douglas, the Court indicated the Board may seek further evidentiary development even if a veteran has presented favorable, uncontroverted medical evidence if the favorable evidence, along with the other evidence of record, is not sufficient to allow the Board to make a fully informed decision.  23 Vet. App. at 26.  In this case, the opinions of Dr. Gerchick raised sufficient questions that the Board concluded that additional development was required to make a fully informed decision.  The suggestion that the Board remanded only to deny is wholly inaccurate, as the Board's focus in this and all other cases is solely on making a fair and fully informed decision.  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991);  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Increased Rating 

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.  

a.  Low Back Disability 

The Veteran is currently in receipt of a 20 percent evaluation for his low back disability under 5237.  In November 2009, the Veteran filed a claim seeking a rating in excess of 20 percent, which was denied by a January 2010 rating decision.  

The regulations provide that back disabilities are rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome (IVDS).  Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a.  

IVDS (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, DC 5243.  According to the Formula for Rating IVDS based on Incapacitating Episodes, a 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  The maximum 60 percent rating contemplates incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

For purposes of evaluations under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note 1.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  A 40 percent rating is warranted for when forward flexion of the thoracolumbar spine is limited to 30 degrees or less or when there is favorable ankylosis of the entire thoracolumbar spine is present.  A 50 percent rating is assigned where unfavorable ankylosis of the entire thoracolumbar spine is present, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  These ratings are made with or without symptoms such as pain (whether or not it radiates), stiffens, or aching in the area of the spine affected by residuals of injury or disease).  Id.  

The Veteran's medical records show that he was treated for his thoracolumbar disability.  However, his records do not reflect a limited flexion of 30 degrees or less caused by his service connected lumbar strain, as required under Diagnostic Code 5237 for a 40 percent rating.  

In December 2009, the Veteran was afforded a VA examination.  He reported an increase in severity of low back pain and has difficulty with ambulation and prolonged standing.  He reported no flare-ups of the spine and showed no signs of incapacitating episodes.  There was no pain on motion but there was tenderness.  He demonstrated forward flexion to 60 degrees, extension to 10 degrees, with left lateral flexion, left lateral rotation, right lateral flexion, and right lateral rotation, to 10 degrees.  Repetitive use testing did not result in additional pain, limited range of motion, or functional loss.  The examiner reported that there was no spinal ankylosis.  

He was afforded another VA examination in August 2010.  There, the Veteran reported worsening pain, rating it an 8 out of 10 on a pain scale.  He also admitted to being in a motorcycle accident in 2003.  During a physical examination, the Veteran reported severe flare ups, lasting 1 to 2 weeks.  He demonstrated a reduced range of motion with forward flexion to 50 degrees, extension to 30 degrees, with left lateral flexion to 8 degrees, left lateral rotation to 10 degrees, right lateral flexion and right lateral rotation to 20 degrees.  Repetitive use testing showed evidence of pain and additional limited extension at 45 degrees.  There was no evidence of spinal ankylosis.  

In a February 2013 VA examination, the Veteran again reported experiencing flare-ups but stated that they did not impact the functioning of his spine.  After a repetitive use test, he demonstrated no additional limited range of motion.  His demonstrated forward flexion to 90 degrees and extension to 30 degrees, with no pain.  His left lateral flexion was to 30 degrees, and right lateral flexion was to 30 degrees.  The examiner found no functional loss or impairment of the spine.  There was no indication of incapacitating episodes.  There was no evidence of spinal ankylosis.  

In an August 2016 letter, Dr. Gerchick, the Veteran's private physician opined as to the severity of the Veteran's back disorder.  After review of the Veteran's medical file, he concluded that the Veteran has suffered from incapacitating episodes that added up to more than 17 weeks in the previous year.  He stated that he Veteran was 'instructed to go to bed to relieve his low back pain by both Army physician while he was actively service.'  A 2010 decision by a social security administration judge was also cited, where the Veteran's sitting and standing was limited to 2 hours per day.  He indicated that the February 2013 VA examiner acknowledged that the Veteran stayed in bed for periods of time ranging from a day to as long as a week, but that he had not been hospitalized for the pain.  Although speculating, it is Dr. Gerchicks's belief that the Veteran was able to demonstrate a normal range of motion due to partial numbing of sensation from the Tramadol pills the Veteran took before the examination.  The physician also called into question the examiner's conclusion that the Veteran had no functional loss or impairment.  Thus, the Veteran disputes the range of motion reflected in the February 2013 VA examination.  After a thorough discussion on the Veteran's lengthy medical records, Dr. Gerchick concluded that it is at least as likely as not that the Veteran's 20 percent rating does not accurately depict the severity of his service connected chronic low back pain from 2009.  

Pursuant to an April 2017 Board remand, the Veteran was afforded a new VA examination in December 2017.  There, the Veteran reported having flare-ups that prevented him from getting out of bed.  In addition to the service connected low back strain, the examiner diagnosed the Veteran with degenerative arthritis of the spine.  The examiner noted a lumbar disc bulge at L4-5 with left eccentric disc herniation and lateral recess stenosis, which was surgically repaired in February 2017.  The Veteran demonstrated a reduced limitation of motion showing a forward flexion to 15 degrees, extension to 5 degrees, and right lateral flexion to 10 degrees, left lateral flexion to 15 degrees, right lateral rotation to 15 degrees and left lateral rotation to 10 degrees.  A repetitive use test revealed no additional loss of range of motion.  The examiner noted that the limited range of motion contributed to functional loss.  There was also evidence of localized tenderness on palpation of the joints and pain with weight bearing.  There was no evidence of ankylosis.  The examiner noted that while the Veteran has intervertebral disc syndrome, he does not have any episodes of acute signs and symptoms due to IVDS.  

The Board notes that the Veteran's range of motion showed a noticeable reduction in forward flexion.  Historically, the Veteran's forward flexion was never less than 50 degrees.  However, in this recent examination, he demonstrated a forward flexion of only 15 degrees.  Given the additional diagnosis and recent surgery, the VA examiner opined that the Veteran's current lumbar disc bulge is a stand-alone entity, neither due to nor aggravated by his service connected lumbar strain.  In his rationale, the examiner stated that the Veteran's service treatment records were silent for a diagnosis or treatment relating to a chronic disability with regard to the thoracolumbar spine other than the lumbar strain.  Radiographic results dated November 1994, April 1996, and June 2002 revealed that the Veteran's lumbar spine was within normal limits.  The first sign of abnormality in the lumbar spine was in July 2002 when the Veteran reported acute onset of low back pain radiating into the left lateral thigh down to the knee.  Clinical impression noted a possible lateral recess syndrome at L4-5 due to bulging disc annuls and posterior element hypertrophy.  Furthermore, the examiner indicated that disc generation and accompanying arthritis is a common development in individuals over the age of 50.  In a subsequent letter by the VA examiner dated January 2018, he clarified that the Veteran's symptoms presented during the December 2017 VA examination were due to his disc bulge.  Therefore, the limited flexion of 15 degrees may not be attributable to the Veteran's service connected lumbar strain.  

In addressing Dr. Gerchick's opinion and reference to the straight leg test, the examiner points out that Dr. Gerchick did not conduct a physical examination of the Veteran.  Therefore, his application of the article regarding straight leg test to the Veteran's specific case renders his conclusions less probative.  

The Veteran's counsel argues that the December 2017 VA examiner's conclusion differentiating the two back disabilities is inconsistent with the evidence.  He asserts that since RO had previously taken into consideration evidence of the Veteran's degenerative disc disease in determining the proper evaluation of his already service connected low back pain, it would be irrelevant and incorrect to differentiate the low back strain and the degenerative disease.  In Mittleider v. West, the Court found that when it is not possible to separate the effects of a non-service connected condition from those of service-connected disorder, reasonable doubt shall be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service connected disability.  11 Vet. App. 181, 182 (1998).  However, this is not the case.  The December 2017 VA examination report, which the Board finds highly probative, distinguishes those symptoms.  Medical records prior to the Veteran's disc bulge show a wider range of motion.  Shortly after his corrective surgery, the Veteran demonstrated a noticeable limited flexion.  Thus, the Board finds that the limited range of motion is not caused by the Veteran's service connected lumbar strain.  

Finally, the private physician concluded that it is at least as likely as not that the Veteran's 20 percent rating does not accurately depict the severity of his service connected chronic low back pain from 2009.  The Board finds that this claim is too broad and fails to specifically address the criteria outlined under Diagnostic Code 5237.  

As described above, to warrant a rating in excess of 20 percent, the Veteran's service connected lumbar strain must cause forward flexion to be functionally limited to 30 degrees or less or for ankylosis to be present in the spine.  This is not shown since the limited forward flexion reflected in the December 2017 VA examination was due to a non-service connected disability.  Subsequent higher ratings are also not warranted because the Veteran's medical evidence does not suggest that the Veteran's back is ankylosed or has been for any distinct period on appeal.  Private treatment records, VA treatment records, and VA examination reports do not indicate that the Veteran has ankylosis of the spine.  

Ratings in excess of 20 percent may be warranted where bed rest has been prescribed for at least 4 weeks during a 12 month period on appeal.  While the Veteran was diagnosed with intervertebral disc syndrome, medical evidence since November 2009 does not suggest incapacitating episodes that would support a basis for a rating in excess of 20 percent.  Dr. Gerchick maintains that the Veteran had previously been prescribed bed rest by an Army physician while in service.  However, his assertion is outside the period on appeal.  While the Board acknowledges the Veteran's reporting of flare-ups, VA examination reports from December 2009, August 2010, February 2013, and December 2017 specifically noted that the Veteran does not have any episodes of acute signs and symptoms due to intervertebral disc syndrome that would require bed rest for any length of time.  In fact, the Veteran stated himself during the February 2013 VA examination that he had not been prescribed bed rest.  Thus, the criteria for a rating in excess of 20 percent has not been demonstrated.  

While the Board acknowledges the Veteran's statements relating to worsened symptoms, he lacks the medical training and expertise to provide a diagnosis.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. at Note (5).

Here, the medical evidence does not support the presence of ankylosis, nor does it suggest the presence of symptomatology consistent with unfavorable ankylosis of the entire thoracolumbar spine.

The Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202  (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.

In this case, the Veteran has reported experiencing pain and functional loss.  Pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011). Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43.  While the Board notes the Veteran's limited motion, it has been established that range of motion is not due to his service connected back disability.  

As such, the criteria for a rating in excess of 20 percent have not been met, and the Veteran's claim is denied.


b.  Hypertension

The Veteran asserts that he is entitled to a compensable rating for his service connected hypertension.  His claim was initially denied by an August 2013 rating decision.  

Hypertension is evaluated under Diagnostic Code 7101, for hypertensive vascular disease (hypertension and isolated systolic hypertension).  A 10 percent rating is assigned for diastolic pressure predominantly 100 or more, systolic pressure predominantly 160 or more, or the minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is assigned for diastolic pressure predominately 110 or more or systolic pressure predominantly 200 or more.  A 40 percent rating is assigned for diastolic pressure predominately 120 or more.  38 C.F.R. § 4.104 , Diagnostic Code 7101.

Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Id. at Note (1).  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  Id.

The Veteran's medical records show that he is prescribed medications for his hypertension and continues to take hypertension medications.  The Veteran's blood pressure readings show diastolic pressure, rarely exceeding 100.  For example, his August 2004 VA examination for his hypertension measured his blood pressure between 125/90 and 130/85.  By March 2009, his blood pressure was recorded at 137/88.  A March 2012 VA examination report noted a blood pressure level at 142/85.  During a February 2013 VA examination, the Veteran's blood pressure measured 120/80, in August 2012 it was 135/89, and in June 2013 it was 158/93.  He was afforded a new VA examination in December 2017, where is readings were 140/85, 141/82, and 139/79.  There was no evidence of hypertensive complications.  

The Board notes that numerous other blood pressure readings are contained in the record, but none reflect findings consistent with a disability rating of 10 percent or higher.  See Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2000).  In order to receive a 10 percent evaluation or higher, the Veteran must have a diastolic pressure of predominately 100 or higher or a systolic pressure of predominantly 160 or higher either historically or during the course of the appeal.  

The Veteran's representative essentially argues that because the Veteran's is on blood pressure medication he should receive a 10 percent rating.  However, this is simply not authorized by the law.

The VA regulations provide that 10 percent is the "minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who
requires continuous medication for control."  Of note, there is not an "or" to separate "predominantly 100" from "requires continuous medication for control", meaning that they must be read together and both parts must be met for the 10 percent rating.  

Here, the Veteran's diastolic pressure historically was never predominantly 100 or more.  Service treatment records reveal dozens of blood pressure readings with few if any diastolic pressure readings of 100 or more.  As such even if there was an occasional reading in excess of 100, it would not be "predominant".   

The Board also notes that words such as "predominantly" are not defined in the Rating Schedule. Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6. Regardless, a basic understanding of predominant would suggest that blood pressure readings were above a certain level more often than below it. Here, they clearly were not.

While the Veteran is now on medication for his hypertension, it is not shown that he meets the criteria that has been laid out in the VA regulations for a compensable rating.  

Accordingly, the Board finds that the weight of the evidence is against the claim and entitlement to an initial compensable rating for hypertension is denied.  

III.  TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and that, if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more. 38 C.F.R. § 4.16 (a).

If, however, the veteran does not meet these required percentage standards set forth in 38 C.F.R. § 4.16 (a), he still may receive a TDIU on an extraschedular basis if it is determined that he is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities. 38 C.F.R. § 4.16 (b); See also Fanning v. Brown, 4 Vet. App. 225 (1993). Thus, there must be a determination as to whether there are circumstances in this case, apart from any non-service connected conditions and advancing age, which would justify a total rating based on unemployability.  See Hodges v. Brown, 5 Vet. App. 375 (1993);  Blackburn v. Brown, 4 Vet. App. 395 (1993). 

Being unable to maintain substantially gainful employment is not the same as being 100 percent disabled.  "While the term 'substantially gainful occupation' may not set a clear numerical standard for determining a TDUI, it does indicate an amount less than 100 percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 2001).

Assignment of a TDUI evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1 , 4.15).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Id. 

The Board is precluded from assigning an extraschedular rating in the first instance. See Bagwell, 9 Vet. App. 237, 238-9; Floyd, 9 Vet. App. 88, 96.  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer, 22 Vet. App. 242; see also Shipwash, 8 Vet. App. 218, 227.  

The Veteran is service connected for a chronic low back strain at 20 percent, status post right distal clavicle resection and repair at 20 percent, left knee chondromalacia at 10 percent.  He is also service connected for hypertension, status post left inguinal hernia, and status post appendectomy at a noncompensable rating.  The Veteran's combined rating is 50 percent.  The Veteran fails to meet the schedular rating criteria for TDIU.  See 38 C.F.R. § 4.16 (a).  Nevertheless, the Board must consider whether the Veteran has demonstrated that he is unable to secure or follow a substantially gainful occupation as a result of his service connected disabilities.  See 38 C.F.R. § 4.16 (b).  After a review of the competent evidence of record, the Board finds that referral for extraschedular consideration for a TDIU is not warranted. 

In a VA Form 21-8940, Application for Increased Compensation Based on Unemployability, received in April 2011, the Veteran reported that he last worked in April 2003 because he became too disabled to work.  He reported that he worked in construction at Al Trepanier Construction from October 2004 to June 2010, between 10 to 20 hours per week.  While the Veteran did not indicate his level of education, but did provide that he has background and training as an (advanced) power generation requirement repairman.  

In an affidavit dated April 2016, the Veteran stated that he was first forced to leave his job as a construction worker in April 2003 after a severe motorcycle accident.  He speculated however, that even without the accident, he would have ultimately been let go by his employers as he was struggling to complete a full 40 hour work week due to his back pain.  While he attempted to return to the work force in 2004, he was unable to sustain a work week of more than 10 to 20 hours per week due to the same pain.  Then, by 2009, he was 'completely' unable to work and was later granted social security benefits in 2010.  

The Veteran's private physician opined that his service connected orthopedic conditions have precluded his ability to secure and follow a substantially gainful occupation since at least 2003, but more likely prior to this year as he was missing significant time from work due to his severe back pain.  He also highlighted the Veteran's inability to work full time as a carpenter due to pain and the Veteran's inability to lift his arm overhead, crawl, and stoop.  

A review of the competent evidence of record, which includes the Veteran's VA treatment records and his lay statements, when taken in total, does not suggest unemployability.  

During his December 2009 VA examination for his low back, the Veteran told the examiner that he has had difficulty finding employment as a carpenter.  He also stated that he had to stop work during a project due to severe back pain.  In his July 2010 Statement in Support of Claim, he stated that as a result of his back, he was issued social security benefits.  He also contends that VA found him not trainable as he lacks the skills that would enable him to work in a different occupation.  He further adds in a December 2011 statement that his limited mobility has put a strain on his mental health, physical and social activities.  

The Veteran was afforded a comprehensive VA examination regarding TDIU in February 2013.  The VA examiner opined that the Veteran's service connected disabilities do not impact his ability to work.  

First, in regards to hypertension, the examiner concluded that there are no functional limitations associated with the Veteran's high blood pressure that would impact his ability to work in any sedentary or physical occupational environment.  

Second, the Veteran claims that because of his service connected knee disability, he is unable to stoop and becomes easily tired when it walks up stairs.  After assessing the Veteran's knee condition, the examiner concluded that the Veteran's chondromalacia patella currently does not functionally limit the Veteran's ability to bend his knees, stoop, or walk.  However, limiting those activities in the work environment would be more comfortable for the Veteran and help slow the degenerative process.  Therefore, a more sedentary position that does not require prolonged walking, standing, climbing and descending stairs would be most appropriate for the Veteran.  

Third, the Veteran claims that his service connected right distal clavicle disability has caused him difficulty in raising his arm above his head to do overhead work.  The examiner conceded that while the limited motion of the Veteran's arm limits his ability to do physical labor requiring overhead work or lifting, it would not prevent him from lifting or carrying items up to 35 lbs. or doing other gross motor and fine motor tasks with his hands and arms such as typing, using a computer, assembling items or breaking down items.  Therefore, the Veteran is not functionally limited in a sedentary or less strenuous physical environment that would require heavy lifting or working overhead.  

Fourth, the examiner found that there were no functional limitations associated with the Veteran's remote appendectomy that would impact his ability to work in any sedentary or physical occupational environment.  

Finally, in regards to the Veteran's counsel's argument that differentiating the Veteran service connected lumbar strain and disc bulge is irrelevant, the Board has previously found the two disabilities distinct and separate.  The February 2013 examiner found that the Veteran's condition would functionally limit his ability to lift or carry greater than 40 lbs. on a regular basis.  Bending over on a regular basis would also be limited because it would increase the probability of a flare up of the musculoskeletal strain.  Therefore his ability to work in a physically strenuous or moderately strenuous occupation would be limited by his ability to function productively there.  However, the Veteran could function in a mildly physical occupation such as lifting and carrying less than 20 lbs.  He could also function without limitation in a sedentary position.  In the December 2017 VA examination report, the examiner confirmed the Veteran difficulties in lifting, carrying, and reaching overhead.  He also found that the Veteran is able to work for 20 to 25 minutes, stand for 15 to 30 minutes, and sit for 15 to 25 minutes.  The Veteran requires a break or change in position after 30 minutes of activity.  He has complete usage of his upper extremities for any seated activities and is able to follow complex instructions.  Thus, all activities would need to be adapted to these limitations.  

The Board acknowledges that the Veteran is competent to report symptoms of his service connected disabilities.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007);  Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, he is credible in his reports of symptoms and their effect on his activities.  He is not however competent to identify a specific level of disability of his disabilities according to the appropriate Diagnostic Codes or to assess whether the symptoms preclude employment. 

Ultimately, it is a rating determination as to whether the Veteran's multiple service-connected disabilities prevent him from obtaining or maintaining substantially gainful employment.  See Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (emphasizing that "medical examiners are responsible for providing a 'full description of the effects of disability upon the person's ordinary activity,'" (quoting 38 C.F.R. § 4.10 (2013)) while the rating agency "is responsible for 'interpret[ing] reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of the disability present'" (quoting 38 C.F.R. § 4.2 )) (modification in original). 

Here, the Board has reviewed all of the evidence of record, but concludes that the opinions of the VA examiner is the most competent and probative evidence of record, and therefore is accorded greater weight than the Veteran's subjective complaints.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  The Board acknowledges the Veteran's limited physical activities and his inability to perform his full job functions as a carpenter.  However, aside from showing that the Veteran has difficulty maintaining or obtaining employment, it does not suggest that the Veteran is unable to perform the physical and mental acts required by employment, regardless of whether he can find work.  The evidence fails to indicate that the Veteran is precluded from work entirely.  There is no question that the Veteran experiences symptoms from his service connected disabilities, which includes pain.  But there is no allegation that the Veteran's disabilities are unique or unusual in any way.  The Veteran has not adequately show that he is unable to obtain employment that is more sedentary or require less strenuous physical labor.  

While the Board does not wish to minimize the nature and extent of the Veteran's overall disability level, the evidence of record does not support his claim that his service-connected disabilities alone are sufficient to produce unemployability. Although they undoubtedly produce some, even significant, impairment, the evidence does not reflect gainful employment is precluded solely due to the Veteran's service-connected disabilities.


ORDER

A rating in excess of 20 percent for low back strain is denied.  

A compensable rating for hypertension is denied.  

A TDIU is denied.  


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


